DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment, filed on July 13 of 2022, has been entered.  Claims 1, 6, 9-12, 18 and 20 have been amended.  Claims 15 and 16 have been cancelled.  No claim has been added.  Claims 1-14 and 17-20 are still pending in this application, with only claim 1 being independent.

Allowable Subject Matter
Claims 1-14 and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant teaches an illumination apparatus including a surface rim defining a rim edge and a rim lateral wall; a rotation bracket attached to the rim lateral wall, and including a body and two arms; a bowl housing with a bowl edge defining a light opening, one end of each arm attached to the bowl edge; a light source mounted within the bowl housing for emitting light through the light opening; and a lens attached to the bowl housing for guiding the light to form a light pattern. The bowl housing being rotatable with respect to the arms by a tilt angle, and the lens is movable with respect to the bowl housing for changing the light pattern.
While the use and advantages of adjustable light source supports is old and well known in the art (as evidenced by the documents already made of record), no prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically a lens movably coupled to a rotatable housing including a light source, in combination with the other recited structural limitations of the claimed illumination apparatus.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875